UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 001-31332 LIQUIDMETAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 33-0264467 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, CA 92688 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (949) 635-2100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of common shares outstanding as of July 31, 2011 was 122,073,800. LIQUIDMETAL TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 FORWARD-LOOKING INFORMATION Statements in this report concerning future sales, expenses, profitability, financial resources, product mix, market demand and product development and other statements in this report concerning the future results of operations, financial condition and business of Liquidmetal Technologies, Inc. (“The Company”) are "forward-looking" statements as defined in the Securities Act of 1933 and the Securities Exchange Act of 1934. Investors are cautioned that the Company's actual results in the future may differ materially from those projected in the forward-looking statements due to risks and uncertainties that exist in the Company's operations and business environment, including competition, the need for continued technology development and advances, the need for increased acceptance of products and alloys, our ability to continue to develop and extend our brand identity, our ability to anticipate and adapt to a competitive market, our ability to effectively manage rapidly expanding operations, the amount and timing of operating costs and capital expenditures relating to expansion of our business, our operations and infrastructure, our ability to provide superior customer service, our dependence upon key personnel and the like. The Company's most recent filings with the Securities and Exchange Commission (“SEC”), including our Annual Report on Form 10-K/A for the year ended December 31, 2010, contain additional information concerning many of these risk factors, and copies of these filings are available from the Company upon request and without charge. 2 TABLE OF CONTENTS PART I - Financial Information Item 1 – Financial Statements 4 Condensed Consolidated Balance Sheets (unaudited) 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) 5 Condensed Consolidated Statements of Shareholders’ Deficiency (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 27 Item 4 – Controls and Procedures 27 PART II – Other Information Item 1 – Legal Proceedings 29 Item 1A – Risk Factors 29 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 – Defaults Upon Senior Securities 29 Item 4 – Removed and Reserved 29 Item 5 – Other Information 30 Item 6 – Exhibits 30 Signatures 31 3 Table Of Contents PART I FINANCIAL INFORMATION Item 1 – Financial Statements LIQUIDMETAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $0 and $1 Inventories Prepaid expenses and other current assets Total current assets Other Receivable Property, plant and equipment, net Long-lived assets to be disposed (Note 12) Other intangibles, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest of majority-owned subsidiary Deferred revenue 8 Short-term debt of majority-owned subsidiary (Note 7) Long-term debt of majority-owned subsidiary, current portion (Note 7) Warrant liabilities Other liabilities, current portion (Note 12, Note 16) Total current liabilities Long-term debt of majority-owned subsidiary, net of current portion (Note 7) - Other long-term liabilities, net of current portion Total liabilities Shareholders' deficiency: Liquidmetal Technologies, Inc. shareholders' deficiency Preferred stock, $0.001 par value; 10,000,000 shares authorized; 1,608,410 and 2,171,760 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively 2 2 Common stock, $0.001 par value; 300,000,000 shares authorized; 117,483,962 and 93,695,375 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively 88 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Liquidmetal Technologies, Inc. shareholders' deficiency ) ) Noncontrolling interest Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Table Of Contents LIQUIDMETAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (in thousands, except per share data) (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue $ Cost of sales Gross profit Operating expenses Selling, general, and administrative Research and development Total operating expenses Loss from operations before non-controlling interest anddiscontinued operations ) Change in value of warrants, gain(loss) ) Change in value of conversion feature, gain - - Other income 1 62 6 63 Other expense (Note 15) ) - ) - Interest expense ) Interest income 6 - 14 - Income (loss) before non-controlling interest and discontinued operations ) ) ) Loss from discontinued operations, net ) Income (loss) from operations before non-controllinginterest ) ) ) Net(income) loss attributable to noncontrolling interest ) 94 36 Net income (loss) attributable to Liquidmetal Technologies ) ) ) Other comprehensive (loss) income: Foreign exchange translation (loss) gain (4
